Citation Nr: 1205440	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2010, a Video Conference hearing was convened regarding this matter before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Board remanded this matter in March 2011. It once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

The issue of entitlement to service connection for hypertension unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

As noted above, the Veteran testified at a Video Conference hearing in August 2010.  The Veterans Law Judge who presided over this hearing stopped working for the Board following the March 2011 Board decision remanding the aforementioned issue.  VA law provides that the Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011).  The Veteran was advised via letter dated in October 2011 of the situation and asked whether he would like another hearing before a Veterans Law Judge available to render a decision on his appeal.  He responded later that month that he desired another hearing in the form of a Video Conference hearing at his local RO.  A remand is warranted since the RO schedules this type of hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Video Conference hearing at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his last address of record as well as to his representative.

2.  Then process this appeal in accordance with established procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


